UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-5187


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CECIL DEAN WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (2:06-cr-00023-D-1)


Submitted:   August 31, 2010                 Decided:   October 22, 2010


Before MOTZ, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cecil Dean White appeals from his twenty-four month

sentence imposed pursuant to the revocation of his supervised

release.          On     appeal,       White           asserts     that   his    sentence        is

procedurally and substantively plainly unreasonable because the

district court failed to consider the mitigating circumstances,

gave     excessive       weight        to       the      exaggerated      severity       of    the

violations,        and        failed       to     provide         sufficiently        compelling

support for a major variance.                     We affirm.

              A    sentence          imposed       after      revocation        of    supervised

release    should        be    affirmed           if    it   is    within   the       applicable

statutory     maximum          and    is    not        plainly     unreasonable.          United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                          In

making     this        determination,             we     first     consider      whether       the

sentence is unreasonable.                    Id. at 438.            “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guideline sentences.”                    United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                       In making our review, we “follow

generally     the       procedural          and    substantive        considerations           that

[are] employ[ed] in [the] review of original sentences, . . .

with   some       necessary      modifications               to   take    into       account    the

unique     nature        of    supervised              release     revocation        sentences.”

Crudup, 461 F.3d at 438-39.

                                                   2
              A    sentence         imposed        upon      revocation        of     release         is

procedurally        reasonable          if    the      district        court    considered          the

Chapter      Seven       policy     statements          and      the    18   U.S.C.        § 3553(a)

(2006) factors that it is permitted to consider.                                    See 18 U.S.C.

§ 3583(e); Crudup, 461 F.3d at 438-40.                             A sentence imposed upon

revocation         of        release    is     substantively               reasonable       if     the

district court stated a proper basis for concluding that the

defendant         should       receive       the       sentence        imposed,       up    to     the

statutory maximum.               Crudup, 461 F.3d at 440.                    We will affirm if

the    sentence         is    not   unreasonable.                Id.   at    439.      Only      if    a

sentence      is    found        procedurally          or     substantively          unreasonable

will we “decide whether the sentence is plainly unreasonable.”

Id.    “[T]he court ultimately has broad discretion to revoke its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”              Id.

              When           imposing       sentence,        the       district      court         must

provide individualized reasoning.                        See United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).                          The Carter rationale applies

to    revocation         hearings;          however,        “a    court      need     not     be      as

detailed or specific when imposing a revocation sentence as it

must    be   when        imposing       a    post-conviction               sentence.”         United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

              Because          White    did    not      request        a    sentence       different

from the one imposed, review is for plain error.                                       See United

                                                   3
States    v.     Lynn,    592     F.3d     572,       580    (4th    Cir.     2010).      “To

establish plain error, [White] must show that an error occurred,

that    the     error    was    plain,     and    that       the     error    affected    his

substantial rights.”              United States v. Muhammad, 478 F.3d 247,

249     (4th    Cir.     2007).      Even        if    White       makes     this   showing,

“correction        of     the      error     remains          within       [the     court’s]

discretion, which [the court] should not exercise                             . . . unless

the error seriously affect[s] the fairness, integrity or public

reputation of judicial proceedings.”                         Id. (internal quotation

marks    and     citation      omitted).         In    the    sentencing       context,    an

error affects substantial rights if the defendant can show that

the sentence imposed “was longer than that to which he would

otherwise be subject.”              United States v. Angle, 254 F.3d 514,

518 (4th Cir. 2001).

               We conclude that White failed to make the requisite

showings.        His excuses for his admitted release violations fail

to outweigh the fact that he repeatedly violated the terms of

his supervised release.              The district court considered White’s

excuses and rejected them.                The court explicitly considered the

Guidelines range (six to twelve months) as well as many of the

statutory       factors     that     it    was        permitted       to     consider    when

arriving at a sentence.               In this regard, the court mentioned

White’s        continuing       criminal     conduct,          the     leniency     of    the

probation officer and the court in the past, the need to deter

                                             4
future    violations,         White’s     unsatisfactory           conduct      while      on

supervised release, and his failure to take responsibility.                                In

addition,   the     court      recommended         that    White   receive      substance

abuse treatment.

            Moreover,         White     faces      a    very   heavy       burden    on    the

claims he raises.            Even if he could show that his sentence was

unreasonable, he would still need to show that it was plainly

unreasonable.           A    sentence     is       “plainly     unreasonable”        if    it

“run[s] afoul of clearly settled law.”                         Thompson, 595 F.3d at

549.     White    has       flatly    failed       to   make   such    a    showing.       In

addition,   because         his   sentence         is   reviewed      for    plain   error,

White must also show that there is a reasonable probability that

the claimed irregularity in sentencing affected his substantial

rights and that any error affected the fairness and integrity of

the judicial system.              White’s assertions of error illustrate

essentially a disagreement with the district court’s conclusions

that his behavior constituted serious breaches of his release

conditions.         Even      assuming       rational      minds      could    differ      on

whether the district court’s conclusions were exaggerated, White

cannot show that his substantial rights were affected or that

the    sentencing    error        was   so     egregious       that    it     called      into

question the fairness of the sentencing system.

            Accordingly, we affirm White’s sentence.                          We dispense

with oral argument because the facts and legal contentions are

                                               5
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    6